Citation Nr: 9922156	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  98-10 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

José Arturo Juarbe-Ortiz, M.D.



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to October 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

REMAND

The report of the May 1997 VA examination concluded with a 
GAF of 60-50.  GAF (Global Assessment of Functioning) is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  This global assessment of 
functioning would include all factors.  The report indicates 
that the veteran has alcohol abuse and personality disorders 
and the doctor stated that the veteran's personality 
characteristics interfered greatly with his behavior.  In 
rating the service-connected disabilities, only the service-
connected disability can be rated.  38 C.F.R. § 4.14 (1998).  
Alcohol abuse and personality disorders are not disabilities 
for which compensation can be paid.  38 C.F.R. §§ 3.301, 
3.303(c), 4.9, 4.127 (1998).  The report must distinguish the 
effects of the service-connected schizophrenia from those of 
the non-service-connected disorders.   Similarly, the July 
1998 RO hearing testimony of Dr. Juarbe and the August 1998 
VA psychiatric examination presented single GAF scores and 
did not distinguish the effects of the service-connected 
disability from those of the non service-connected disorders.  
An opinion should be obtained which distinguishes service-
connected from non-service-connected disability 
manifestations.  

In November 1996, before the current claim was initiated, the 
rating criteria were changed to address specific 
manifestations, the examination report should provide 
information on each rating criterion.  

Because the rating criteria require evidence as to 
manifestations which may be episodic and which involve 
interaction with others, a thorough examination should be 
done during a period of hospitalization for observation and 
examination.  

The case is REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
period of hospitalization for observation 
and examination.  

2.  During the period of hospitalization 
for observation and examination, the 
veteran should be given a VA psychiatric 
examination.  The claims folder, 
including this REMAND, should be made 
available to the examiner for review.  
All necessary special studies or tests 
including psychological testing are to be 
accomplished.  The examiner should 
express the following opinions:  

a.  Does the service-connected 
schizophrenia result in difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting)?  
If so, describe how the service-connected 
disability restricts the veteran's 
ability to work.  

b.  What would be the appropriate GAF 
score for the service-connected 
disability alone?  

c.  Does the service-connected 
schizophrenia result in gross impairment 
in thought processes or communication?  
If so, describe the impairment.  

d.  Does the service-connected 
schizophrenia result in persistent 
delusions or hallucinations?  If so, 
describe the content.  

e.  Does the service-connected 
schizophrenia result in grossly 
inappropriate behavior?  If so, describe 
the behavior.  

f.  Does the service-connected 
schizophrenia result in persistent danger 
of hurting himself or others?  If so, 
describe any suicidal or homicidal 
thoughts or behavior.  

g.  Does the service-connected 
schizophrenia result in intermittent 
inability to perform activities of daily 
living (including maintenance of minimal 
personal hygiene)?  If so, describe the 
manifestations.  

h.  Does the service-connected 
schizophrenia result in disorientation to 
time or place?  If so, describe the 
objective evidence of such impairment.  

i.  Does the service-connected 
schizophrenia result in memory loss for 
names of close relatives, his own 
occupation, or his own name?  If so, 
describe the objective evidence of such 
impairment.  

j.  Does the service-connected 
schizophrenia result in obsessional 
rituals which interfere with routine 
activities?  If so, report the rituals 
observed.  

k.  Does the service-connected 
schizophrenia result in his speech being 
intermittently illogical, obscure, or 
irrelevant?  If so, describe the content.  

l.  Does the service-connected 
schizophrenia result in impaired impulse 
control (such as unprovoked irritability 
with periods of violence), as 
distinguished from the effects of the 
personality disorder?  If so, describe 
the impairment related to service-
connected and non-service-connected 
disorders.  

m.  Does the service-connected 
schizophrenia result in near-continuous 
panic or depression affecting the ability 
to function independently, appropriately 
and effectively?  If so, describe the 
manifestations.  

n.  Does the service-connected 
schizophrenia affect the veteran's 
judgment?  If so, describe the 
impairment.  

o.  Does the service-connected 
schizophrenia affect the veteran's mood?  
If so, describe his mood.  

p.  Does the service-connected 
schizophrenia affect his relationship 
with others?  If so, describe the 
impairment.  

q.  Describe any other symptomatology or 
state that there are no other symptoms.  

The examiner should give a complete 
rationale for all opinions expressed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998). 

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).  

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) has stated that compliance by the 
RO is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  No action is required 
by the veteran until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



